     Case 2:21-cv-03326-BMC Document 21 Filed 09/09/21 Page 1 of 3 PageID #: 86


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                DIANE L. HOUK
ANDREW G. CELLI, JR.                            ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF              600 FIFTH AVENUE AT ROCKEFELLER CENTER                EMMA L. FREEMAN
                                                    10TH FLOOR
JONATHAN S. ABADY                                                                             DAVID BERMAN
                                            NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                 HARVEY PRAGER
ILANN M. MAAZEL                                                                             SCOUT KATOVICH
                                               TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                          MARISSA BENAVIDES
                                               FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                          NICK BOURLAND
                                                www.ecbawm.com
O. ANDREW F. WILSON                                                                       ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                          ANANDA BURRA
DEBRA L. GREENBERGER                                                                            MAX SELVER
ZOE SALZMAN                                                                                  VIVAKE PRASAD
SAM SHAPIRO                                                                                    NOEL R. LEÓN


                                                            September 9, 2021
   By ECF

   Honorable Brian M. Cogan
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

                    Re:   Lynda Cutbill v. Cold Spring Harbor Central School District et al.,
                          No. 21 Civ. 3326

   Dear Judge Cogan:

                  Counsel submits this joint letter with a brief case description and addressing any
   contemplated motions pursuant to the Court’s June 16, 2021, Scheduling Order. The Initial Status
   Conference is scheduled for September 14, 2021 at 12:00 p.m.

   Plaintiff’s Position

                  For a period of five years, beginning in middle school and lasting through her 1982
   high school graduation, Cold Spring Harbor High School (“CSHHS”) teacher William Kail
   sexually abused Lynda Cutbill, a 1982 graduate. Ms. Cutbill alleges that Defendants’ negligence
   in supervising Kail, and their failure to protect her from him—a known sexual predator—caused
   the abuse and damages that resulted therefrom. Ms. Cutbill alleges that the Defendants knew that
   Mr. Kail had sexually abused another high school student three years after he had begun abusing
   her and two years before he eventually stopped. They also knew or should have known that he
   had, for years, engaged in a pattern of sexually inappropriate conduct with other students.
   According to her complaint, the defendants were indifferent to the danger Mr. Kail presented to
   Ms. Cutbill despite having actual and constructive notice that he presented an imminent danger to
   his female students.

                  Defendant Cold Spring Harbor Central School District (the “District”) owned,
   operated, and maintained CSHHS and employed Mr. Kail. The Cold Spring Harbor Central School
   District Board of Education (the “Board”) was responsible for setting District policy and hiring
   and firing teachers, administrative staff, and the School superintendent. The abuse Ms. Cutbill
 Case 2:21-cv-03326-BMC Document 21 Filed 09/09/21 Page 2 of 3 PageID #: 87

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


suffered was a reasonably foreseeable result of Defendants’ breach of their duties. Plaintiff’s
negligence action is timely pursuant to the New York Child Victims Act. This Court has diversity
jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff resides in Maryland and Defendants
reside in New York.

Defendants’ Position

              Defendants’ position is they were unaware Mr. Kail posed any risk to Ms. Cutbill
and were not aware of any prior accusations against Mr. Kail similar in nature to those alleged by
Ms. Cutbill.

Joint Request

                For discovery purposes only, the parties ask the Court to join Ms. Cutbill’s case
with Ms. Susan Rule Sandler’s related case (Index No. 21-CV-3327) against the same
Defendants—the District and the Board. Both Plaintiffs were class of 1982 CSHHS graduates.
Because both Plaintiffs were abused by CSHHS teachers during overlapping time periods, the
same administrators and board members failed to act to prevent the abuse. The legal issues and
standard of care in both cases are identical. The witnesses in each case also overlap—including
School administrators, staff members, and students. Accordingly, it would be wasteful and
inefficient to depose those witnesses who are relevant to both cases on two separate occasions.
Moreover, Ms. Cutbill is a relevant witness to Ms. Sandler’s action, as Ms. Cutbill has knowledge
of the School’s response to Ms. Sandler’s sexual abuse. The parties are not asking that the cases
be consolidated for trial at this juncture and reserve their rights to make a motion at the appropriate
time as to how these cases should be tried. However, Defendants’ position is that the legal and
factual questions with regard to both claims are distinct, and defendants consent only to the joinder
of these matters for the sake of efficiency, and for discovery only, while dispositive motion practice
and trial of each matter should remain distinct and separate.

Anticipated Motions

                Defendants anticipate filing a motion for summary judgment at the close of
discovery.

Discovery Period

               The parties jointly ask for a longer discovery period than preliminarily proposed by
the Court, with discovery to close on March 18, 2022. The parties are requesting this extended
period for several reasons: First, the relevant witnesses are largely third parties, many elderly, and
the parties expect it will be challenging, especially in view of COVID, to schedule depositions.
Second, it may be time consuming to locate the relevant documents—including documents in the
possession of third parties—because the alleged underlying abuse occurred roughly 40 years ago.

              The parties have begun discovery. The parties negotiated a protective order, which
the Court so-ordered on August 23, 2021. We exchanged Rule 26(a) disclosures and Plaintiff
served document requests on Defendants. Both parties have served numerous third-party
 Case 2:21-cv-03326-BMC Document 21 Filed 09/09/21 Page 3 of 3 PageID #: 88

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 3


subpoenas. Finally, the parties have scheduled the first third-party deposition for September 20,
2021.

              We look forward to discussing this further with the Court.



                                                    Respectfully
                                                    Resp
                                                       pectful
                                                            uullly submitted,
                                                                l submittedd,


                                                    Debra
                                                    D  b L L. G
                                                              Greenberger
                                                                    b
                                                    EMERY CELLI BRINCKERHOFF
                                                    ABADY WARD & MAAZEL LLP
                                                    600 Fifth Ave., 10th Floor
                                                    New York, NY 10020
                                                    (212) 763-5000
                                                    dgreenberger@ecbawm.com

                                                    SHUBIN LAW
                                                    Andrew Shubin*
                                                    310 South Burrowes Street
                                                    State College, PA 16801
                                                    (814) 867- 3115
                                                    shubin@shubinlaw.com

                                                    Attorneys for Plaintiff

                                                    *admitted pro hac vice



                                                    WILSON ELSER MOSKOWITZ
                                                    EDELMAN & DICKER LLP

                                                    Robert Berbenich
                                                    Patrick Denis Geraghty
                                                    150 E 42nd Street
                                                    New York, NY 10017
                                                    (212) 915-5370
                                                    robert.berbenich@wilsonelser.com
                                                    geraghtyp@wemed.com

                                                    Attorneys for Defendant
